This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CARRINGTON MORTGAGE SERVICES, LLC,

 3           Plaintiff-Appellee,

 4 v.                                                                     No. A-1-CA-37399

 5 JOHN F. TOWNSEND,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 John A. Dean, Jr., District Judge

 9 Rose L. Brand & Associates, P.C.
10 Eraina M. Edwards
11 Albuquerque, NM

12 for Appellee

13 NM Trust and Probate Law Firm, LLC
14 Monica A. Davis
15 Albuquerque, NM

16 for Appellant

17                                  MEMORANDUM OPINION

18 VANZI, Judge.

19   {1}    Defendant appeals from the district court’s order denying his motion to

20 reconsider summary judgment and order for sale and underlying summary judgment
 1 and order for foreclosure sale. In this Court’s notice of proposed disposition, we

 2 proposed to summarily reverse and remand. Defendant filed a memorandum in

 3 support, and Plaintiff filed a memorandum in response to proposed notice of summary

 4 disposition (MIO).

 5   {2}   In its memorandum in opposition, Plaintiff acknowledges that “the error

 6 occurred at the summary judgment phase,” argues that it is entitled to file a second

 7 motion for summary judgment providing the required evidence, and requests that this

 8 Court instruct the district court to “only set aside the summary judgment and resulting

 9 foreclosure sale.” [MIO 1, 3] Accordingly, for the reasons stated in our notice of

10 proposed disposition and herein, we reverse the district court’s denial of Defendant’s

11 motion for reconsideration, entered April 18, 2018; reverse the district court’s

12 summary judgment and order for foreclosure sale, entered September 8, 2017, because

13 there are issues of material fact; and remand for further proceedings.

14   {3}   IT IS SO ORDERED.


15
16                                         LINDA M. VANZI, Judge

17 WE CONCUR:


18
19 KRISTINA BOGARDUS, Judge



                                              2
1
2 BRIANA H. ZAMORA, Judge




                            3